Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 4, 21, 22, 24, 27-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (US 2016/0140070, hereinafter Araujo) in view of Park et al. (US 2015/0286262, hereinafter Park) and Park et al. (US 2020/0142754, hereinafter Park’754).

Regarding claim 1, Araujo discloses
A method for relocating a computer-implemented task, the method comprising: monitoring one or more metrics associated with execution of the task by the relatively less-powerful processor; comparing at least one metric of the one or more metrics to a threshold (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval); and
selectively relocating the task to the relatively more-powerful processor and executing the task on the relatively more-powerful processor based on the comparing (paragraph [0020]: Activating (250) the big processor and deactivating the little processor may include enabling the big processor to begin processing data packets. This may also include disabling the little processor. Once enabled, the big processor may initially process any urgent data packets. The big processor may also process any packets that are contained in the overflow queue, and subsequently proceed with processing the incoming data packets).
Araujo does not teach executing the task in a microprocessor; and in response to the microprocessor not being able to service the task: powering down the microprocessor. Kuroda teaches executing the task in a microprocessor; and in response to the microprocessor not being able to service the task: powering down the microprocessor (paragraph [0044]: The processing component may be a core within a heterogeneous multi-core processor and may be a high efficiency, medium efficiency or low efficiency core; paragraph [0069]: The dynamic DCVS adjustment policies dictated by the EM module 101 may set processor clock transition power states of certain less efficient processors from active states to idle states, etc.); relocating the task from the microprocessor to a relatively less-powerful processor and executing the task on the relatively less-powerful processor (paragraph [0044]: The processing component may be a core within a heterogeneous multi-core processor and may be a high efficiency, medium efficiency or low efficiency core; paragraph [0115]: EM module 101 may query performance data associated with the various heterogeneous processing components in the SoC. The relevant performance data may be queried based on operating temperatures provided to the EM module 101 by the monitor module 114. Using the performance data, the EM module 101 may determine a ranking of the processing components based on their relative abilities to efficiently process a workload; paragraph [0116]: the EM module 101 may reallocate active workloads being processed by a less efficient processor to a more efficient processor. Notably, one of ordinary skill in the art will recognize that moving a workload from a less efficient processor to a more efficient processor may result in the workload being processed at a reduced amount of power even though the less efficient processor and the more efficient processor share a common power supply and clock generator). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo by transitioning power states of less efficient processors from active states to idle states within a heterogeneous multi-core processor and reallocating active workloads being processed by a less efficient processor to a more efficient processor of Park. The motivation would have been to optimize overall power consumption efficiency (Park paragraph [0065]).
 selectively relocating the task from the less-powerful processor to the relatively more-powerful processor and executing the task on the relatively more-powerful processor based on the comparing. Park’754 teaches selectively relocating the task the less-powerful processor to the relatively more-powerful processor and executing the task on the relatively more-powerful processor based on the comparing (paragraph [0032]: the first type cores B1 and B2 may correspond to the big core of the big.MIDdle.LITTLE architecture. The second type cores L1, L2, L3, and L4 may correspond to the LITTLE core of the big.MIDdle.LITTLE architecture. The third type cores M1, M2, M3, and M4 may correspond to the MIDdle core of the big.MIDdle.LITTLE architecture. The big core may refer to a high-performance core with a high power consumption. The LITTLE core may refer to a low-performance core with a lower power consumption. The MIDdle core may refer to a core of which a power consumption and a performance level are between the big core and the LITTLE core. The big core, the LITTLE core, and the MIDdle core may dynamically receive allocations of tasks according to their operating conditions, when they use the same memory region; paragraph [0049]: A graph B2 may indicate the power-performance values of the first type cores B1 and B2 when the first type cores B1 and B2 perform the task with the 32-bit ISA by sweeping the operating frequency. For example, the first type cores B1 and B2 may have a first maximum operating frequency fmax1; paragraph [0050]: A graph L2 may indicate the power-performance values of the second type cores L1, L2, L3, and L4 when the second type cores L1, L2, L3, and L4 perform the task with the 32-bit ISA by sweeping the operating frequency. For example, the second type cores L1, L2, L3, and L4 may have a second maximum operating frequency fmax2; paragraph [0051]: A graph M2 may indicate the power-performance values of the third type cores M1, M2, M3, and M4 when the third type cores M1, M2, M3, and M4 perform the task with the 32-bit ISA by sweeping the operating frequency. For example, the third type cores M1, M2, M3, and M4 may have a third maximum operating frequency fmax3; paragraph [0064]: FIG. 5 illustrates that the core selecting module 110 may select a core 220a among the third type core M1, M2, M3, and M4 at the first frequency f1. On the other hand, for example, when the multi-core processor 20 operates at a third frequency f3 being higher than the first frequency f1, the core selecting module 110 may select the first type cores B1 and B2 as cores having the highest power-performance efficiency; paragraph [0069]: FIG. 9 illustrates a method for operating a computing system according to an exemplary embodiment. Referring to FIG. 9, the method for operating the computing system may include executing a task on the selected core (S901). Further, the method may include reselecting a core having the highest power-performance efficiency among the plurality of cores during an operation of the computing system (S903). For example, the selected core in S805 or S901 may be different from the reselected core in S903. For example, the selected core in S805 and S901 may be selected when the computing system operates at a first operating frequency, and the reselected core in S903 may be selected when the computing system operates a second operating frequency. For example, the selected core in S805 and S901 may be selected when the computing system processes a task with a first type ISA (e.g., 32-bit ISA), and the reselected core in S903 may be selected when the computing system process a task with a second type ISA (64-bit ISA). In addition, the moving or reallocating the task, which is allocated to the selected core, to the reselected core (S905)).
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park by reselecting the big cores (B1 and B2) from MIDdle cores (M1, M2, M3, and M4) based on the power efficiency and moving or reallocating the task, which is allocated to the selected core, to the reselected core of Park’754. The motivation would have been to select a core having a highest power-performance efficiency among a plurality of cores based on the identified ISA; and a task allocator to allocate the task to the selected core (Park’754 paragraph [0005].
Regarding claim 21 referring to claim 1, Araujo discloses A system comprising: a first processor; a second processor; and circuitry configured to: ... (Fig. 1). 

Regarding claims 2 and 22, Araujo discloses
wherein the at least one metric includes a core utilization metric of the relatively less-powerful processor (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval).

Regarding claims 4 and 24, Araujo discloses
wherein the at least one metric includes a memory utilization metric associated with the relatively less-powerful processor (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval. For example, the second threshold may be calculated using the total capacity of an overflow queue and the maximum throughput capability of the little processor divided by a selected time interval).

Regarding claims 27, Araujo in view of Park does not teach does not teach further comprising setting the relatively less-powerful processor in a low-power state. Park’754 teaches further comprising setting the relatively less-powerful processor in a low-power state (paragraph [0032]: the first type cores B1 and B2 may correspond to the big core of the big.MIDdle.LITTLE architecture. The second type cores L1, L2, L3, and L4 may correspond to the LITTLE core of the big.MIDdle.LITTLE architecture. The third type cores M1, M2, M3, and M4 may correspond to the MIDdle core of the big.MIDdle.LITTLE architecture. The big core may refer to a high-performance core with a high power consumption. The LITTLE core may refer to a low-performance core with a lower power consumption. The MIDdle core may refer to a core of which a power consumption and a performance level are between the big core and the LITTLE core. The big core, the LITTLE core, and the MIDdle core may dynamically receive allocations of tasks according to their operating conditions, when they use the same memory region). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park by reselecting the big cores (B1 and B2) from MIDdle cores (M1, M2, M3, and M4) based on the power efficiency and moving or reallocating the task, which is allocated to the selected core, to the reselected core of Park’754. The motivation would have been to select a core having a highest power-performance efficiency among a plurality of cores based on the identified ISA; and a task allocator to allocate the task to the selected core (Park’754 paragraph [0005]).

Regarding claim 28, Araujo in view of Park does not teach does not teach further configured to set the relatively less-powerful processor in a low-power state. Park’754 teaches further configured to set the relatively less-powerful processor in a low-power state (paragraph [0032]: the first type cores B1 and B2 may correspond to the big core of the big.MIDdle.LITTLE architecture. The second type cores L1, L2, L3, and L4 may correspond to the LITTLE core of the big.MIDdle.LITTLE architecture. The third type cores M1, M2, M3, and M4 may correspond to the MIDdle core of the big.MIDdle.LITTLE architecture. The big core may refer to a high-performance core with a high power consumption. The LITTLE core may refer to a low-performance core with a lower power consumption. The MIDdle core may refer to a core of which a power consumption and a performance level are between the big core and the LITTLE core. The big core, the LITTLE core, and the MIDdle core may dynamically receive allocations of tasks according to their operating conditions, when they use the same memory region). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park by reselecting the big cores (B1 and B2) from MIDdle cores (M1, M2, M3, and M4) based on the power efficiency and moving or reallocating the task, which is allocated to the selected core, to the reselected core of Park’754. The motivation would have been to select a core having a highest power-performance efficiency among a plurality of cores based on the identified ISA; and a task allocator to allocate the task to the selected core (Park’754 paragraph [0005]).

Regarding claims 29 and 32, Araujo in view of Park does not teach does not teach wherein the relatively less-powerful processor and the relatively more-powerful processor are in included in a fabric, wherein the microprocessor uses less power than the less-powerful processor. Park’754 teaches wherein the relatively less-powerful processor and the relatively more-powerful processor are in included in a fabric, wherein the microprocessor uses less power than the less-powerful processor (paragraph [0019]: a computing system 1 may include a scheduler 10 and a multi-core processor 20. For example, the computing system 1 may be implemented as a system-on-chip (SoC); paragraph [0032]: the first type cores B1 and B2 may correspond to the big core of the big.MIDdle.LITTLE architecture. The second type cores L1, L2, L3, and L4 may correspond to the LITTLE core of the big.MIDdle.LITTLE architecture. The third type cores M1, M2, M3, and M4 may The big core may refer to a high-performance core with a high power consumption. The LITTLE core may refer to a low-performance core with a lower power consumption. The MIDdle core may refer to a core of which a power consumption and a performance level are between the big core and the LITTLE core. The big core, the LITTLE core, and the MIDdle core may dynamically receive allocations of tasks according to their operating conditions, when they use the same memory region). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park by reselecting the big cores (B1 and B2) from MIDdle cores (M1, M2, M3, and M4) based on the power efficiency and moving or reallocating the task, which is allocated to the selected core, to the reselected core of the big.MIDdle.LITTLE architecture being be implemented as a system-on-chip (SoC) of Park’754. The motivation would have been to select a core having a highest power-performance efficiency among a plurality of cores based on the identified ISA; and a task allocator to allocate the task to the selected core (Park’754 paragraph [0005]).

Regarding claims 30 and 33, Araujo does not teach further comprising, in response to the microprocessor not being able to service the task, powering on the fabric from a powered off or low-power state. Kuroda teaches further comprising, in response to the microprocessor not being able to service the task, powering on the fabric from a powered off or low-power state (paragraph [0039]: certain embodiments of energy efficiency aware thermal management solutions may authorize a return to an active power mode for a less efficient processing component that was previously the recipient of a transitioned power mode; paragraph [0044]: The processing component may be a core within a heterogeneous multi-core processor and may be a high efficiency, medium efficiency or low efficiency core; paragraph [0069]: The dynamic DCVS adjustment policies dictated by the EM module 101 may set processor clock speeds at reduced levels on less efficient processing components, transition power states of certain less efficient processors from active states to idle states, etc.). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo by transitioning power states of less efficient processors from active states to idle states within a heterogeneous multi-core processor and returning to an active power mode for a less efficient processing component that was previously the recipient of a transitioned power mode of Park. The motivation would have been to optimize overall power consumption efficiency (Park paragraph [0065]).

Claims 3, 5, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (US 2016/0140070, hereinafter Araujo) in view of Park et al. (US 2015/0286262, hereinafter Park) and Park et al. (US 2020/0142754, hereinafter Park’754) as applied to claims 1 and 21, and further in view of Kuroda et al. (US 2016/0048199, hereinafter Kuroda).

Regarding claim 3, Araujo discloses
wherein: the core utilization metric includes an indication of a duration of time that the less-powerful processor is running at maximal speed, the threshold is an indication of a duration of time threshold, and the task is relocated to the relatively more-powerful processor on a condition that the indication of the duration of time that the less-powerful processor is running at ... speed is greater than the duration of time threshold (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval).
Araujo in view of Park and Park’754 does not teach the less-powerful processor is running at maximal speed. Kuroda teaches the less-powerful processor is running at maximal speed (paragraph [0086]: Electronic device 200 in Operating State A1 starts making a transition to Operating State B1 of high performance when the processing load of multi-core 20 becomes a predetermined threshold value A1 or more (for example, cores 21 to 24 operate at the maximum frequency and the utilization ratio of core 21 becomes 90% or more). Specifically, multi-core 20 is switched to multi-core 10 so that multi-core 10, rather than multi-core 20, performs the operation control of electronic device 200. An example of the method for switching the processor may be the task migration capability or the like used for a big.Little system or the like for making a switch between processors of different types). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park and Park’754 by performing task migration capability used for a big.Little system when the processing load of a multi-core 

Regarding claim 5, Araujo discloses
wherein: the memory utilization metric includes an indication of a duration of time that a memory is operating at a maximal memory performance state, the threshold is an indication of a duration of time threshold (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval. For example, the second threshold may be calculated using the total capacity of an overflow queue and the maximum throughput capability of the little processor divided by a selected time interval), and the task is relocated to the relatively more-powerful processor on a condition that the indication of the duration of time that the less-powerful powerful processor is running at ... speed is greater than the duration of time threshold (paragraph [0020]: Activating (250) the big processor and deactivating the little processor may include enabling the big processor to begin processing data packets. This may also include disabling the little processor. Once enabled, the big processor may initially 
Araujo in view of Park and Park’754 does not teach the less-powerful processor is running at maximal speed. Kuroda teaches the less-powerful processor is running at maximal speed (paragraph [0086]: Electronic device 200 in Operating State A1 starts making a transition to Operating State B1 of high performance when the processing load of multi-core 20 becomes a predetermined threshold value A1 or more (for example, cores 21 to 24 operate at the maximum frequency and the utilization ratio of core 21 becomes 90% or more). Specifically, multi-core 20 is switched to multi-core 10 so that multi-core 10, rather than multi-core 20, performs the operation control of electronic device 200. An example of the method for switching the processor may be the task migration capability or the like used for a big.Little system or the like for making a switch between processors of different types). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park and Park’754 by performing task migration capability used for a big.Little system when the processing load of a multi-core processor operating at the maximum frequency becomes a predetermined threshold value of Kuroda. The motivation would have been to provide an electronic device whose power consumption can be reduced appropriately depending on the condition of use by a user (Kuroda paragraph [0006]).

Regarding claim 23, Araujo discloses
wherein: the core utilization metric includes an indication of a duration of time that the first processor is running at maximal speed, the threshold is an indication of a duration of time threshold, and the task is relocated to the second processor on a condition that the indication of the duration of time that the first processor is running at ... speed is greater than the duration of time threshold (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval).
Araujo in view of Park and Park’754 does not teach the first processor is running at maximal speed. Kuroda teaches the first processor is running at maximal speed (paragraph [0086]: Electronic device 200 in Operating State A1 starts making a transition to Operating State B1 of high performance when the processing load of multi-core 20 becomes a predetermined threshold value A1 or more (for example, cores 21 to 24 operate at the maximum frequency and the utilization ratio of core 21 becomes 90% or more). Specifically, multi-core 20 is switched to multi-core 10 so that multi-core 10, rather than multi-core 20, performs the operation control of electronic device 200. An example of the method for switching the processor may be the task migration capability or the like used for a big.Little system or the like for making a switch between processors of different types). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify 

Regarding claim 25, Araujo discloses
wherein: the memory utilization metric includes an indication of a duration of time that a memory is operating at a maximal memory performance state, the threshold is an indication of a duration of time threshold (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval. For example, the second threshold may be calculated using the total capacity of an overflow queue and the maximum throughput capability of the little processor divided by a selected time interval), and the task is relocated to the second processor on a condition that the indication of the duration of time that the first processor is running at ... speed is greater than the duration of time threshold (paragraph [0020]: Activating (250) the big processor and deactivating the little processor may include enabling the big processor to begin 
Araujo in view of Park and Park’754 does not teach the first processor is running at maximal speed. Kuroda teaches the first processor is running at maximal speed (paragraph [0086]: Electronic device 200 in Operating State A1 starts making a transition to Operating State B1 of high performance when the processing load of multi-core 20 becomes a predetermined threshold value A1 or more (for example, cores 21 to 24 operate at the maximum frequency and the utilization ratio of core 21 becomes 90% or more). Specifically, multi-core 20 is switched to multi-core 10 so that multi-core 10, rather than multi-core 20, performs the operation control of electronic device 200. An example of the method for switching the processor may be the task migration capability or the like used for a big.Little system or the like for making a switch between processors of different types). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Araujo in view of Park and Park’754 by performing task migration capability used for a big.Little system when the processing load of a multi-core processor operating at the maximum frequency becomes a predetermined threshold value of Kuroda. The motivation would have been to provide an electronic device whose power consumption can be reduced appropriately depending on the condition of use by a user (Kuroda paragraph [0006]).

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (US 2016/0140070, hereinafter Araujo) in view of Park et al. (US 2015/0286262, hereinafter Park) and Park et al. (US 2020/0142754, hereinafter Park’754) as applied to claims 1 and 21, and further in view of Chin et al. (US 2006/0167575, hereinafter Chin).

Regarding claims 6 and 26, Araujo discloses
wherein the at least one metric of the one or more metrics (paragraph [0021]: Determining (260) whether a data packet arrival rate is greater than a second threshold may include comparing the current data packet arrival rate with a second threshold value. The second threshold value may be predetermined based on the maximum throughput of the little processor with an overflow queue, over a selected time interval. Alternatively, the second threshold may also be expressed in terms of a utilization percentage over a selected time interval).
Araujo in view of Park and Park’754 does not teach wherein the at least one metric of the one or more metrics includes a direct memory access (DMA) data rate Packer Ali teaches wherein the at least one metric of the one or more metrics includes a direct memory access (DMA) data rate (paragraph [0017]: when processor utilization of embedded system 20 used by these modules is within 50%~100%, or the consumption rate of DMA buffer data used by media player 6 (DMA buffer consumption rate) is less than the rate of transmission sampled by media player 6 to DMA buffer 3 (sample rate), resource detector 4 determines that the system resources used by media player 6, duplication module 7, and control module 8 correspond to the high level). It would have been obvious to one of ordinary skill in the .

Allowable Subject Matter
Claims 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        03/12/2022